Case: 22-10871        Document: 00516593495             Page: 1      Date Filed: 12/30/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                     ____________
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 22-10871
                                    Summary Calendar                                 FILED
                                    ____________                             December 30, 2022
                                                                                Lyle W. Cayce
   United States of America,                                                         Clerk

                                                                     Plaintiff—Appellee,

                                            versus

   Luis Adrian Amaro-Lopez,

                                              Defendant—Appellant.
                     ______________________________

                     Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 5:17-CR-107-1
                     ______________________________

   Before Elrod, Willett and Ho, Circuit Judges.
   Per Curiam: *
         Luis Adrian Amaro-Lopez, federal prisoner # 03649-408, moves for
   leave to proceed in forma pauperis (IFP) in his appeal from the denial of his
   18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. He is
   currently serving a 168-month sentence for distribution and possession with
   intent to distribute 50 grams or more of methamphetamine. The district
   court determined that Amaro-Lopez failed to show extraordinary and
          _____________________
         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10871      Document: 00516593495          Page: 2     Date Filed: 12/30/2022




                                    No. 22-10871


   compelling reasons warranting relief and that the 18 U.S.C. § 3553(a) factors
   did not weigh in favor of relief. See § 3582(c)(1)(A)(i).
          In his brief on appeal, Amaro-Lopez contends that the district court
   abused its discretion in denying his motion for compassionate release because
   it failed to address his arguments and failed to articulate any reasons for the
   denial of his motion. In his compassionate release motion, Amaro-Lopez
   argued that the following circumstances presented extraordinary and
   compelling circumstances for compassionate release: (i) his sister suffered
   from diabetes and other medical issues that prevented her from properly
   administering her medication, and he was needed as her primary caregiver;
   (ii) the conditions at his prison facility were “harsh” due to effects of
   COVID-19; (iii) he was denied the opportunity to earn time credits under 18
   U.S.C. § 3632(d)(4), because he did not speak English and no educational
   programs were being offered at his correctional facility due to COVID-19;
   and (iv) he was sentenced using the multiplier for actual methamphetamine
   instead of that for a methamphetamine mixture and the purity distinction
   between the multipliers is arbitrary and unjust. Amaro-Lopez fails to identify
   a nonfrivolous argument that an extraordinary or compelling circumstance
   justified the granting of his compassionate release motion. See United States
   v. Jackson, 27 F.4th 1088, 1093 n.8 (5th Cir. 2022); United States v.
   Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020).
          Accordingly, his IFP motion is DENIED, and the appeal is
   DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24
   (5th Cir. 1997); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5th
   Cir. R. 42.2.




                                          2